ORDER

PER CURIAM.
Willis Smith-Nunley (Defendant) appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of one count of murder in the second degree, two counts of armed criminal action, and one count of robbery in the fust degree. Defendant claims that the trial court plainly erred in: (1) admitting into evidence a 911 telephone call containing testimonial statements; and (2) entering judgment and sentencing him for two counts of armed criminal action in violation of double jeop- ■ ardy principles.
We have reviewed the briefs of the parties and the record on appear and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).